Citation Nr: 0803494	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-42 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans Law 
Judge sitting in Muskogee, Oklahoma.  A transcript of the 
hearing has been added to the record.


FINDING OF FACT

Asthma was not chronic in service; was not continuous after 
service separation; and has not been related by competent 
medical evidence to any in-service injury or disease.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  

VA notice and duty to assist letters dated in September 2003 
and May 2004  satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and what evidence 
the veteran should provide, and informed the veteran that it 
was the veteran's responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  Subsequent letter notices in June 2005 and June 2007 
asked the veteran to send in any evidence in his possession 
that pertains to the claim.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the veteran's claim that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided such notice in March 
2006 and November 2007.  Because the claim for service 
connection for asthma is being denied, and no effective date 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra.  The veteran and his representative have 
not alleged any prejudice with respect to the timing of any 
notification, nor has any been shown.  

VA medical records, private treatment and hospitalization 
records, personal hearing testimony, and other lay statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issue on appeal, and 
that VA has satisfied the duty to assist.  Further VA 
examination is not necessary to decide this veteran's claim 
because the basis of the Board's denial of the claim is that 
there is no in-service injury or disease to which current 
symptoms or diagnosis of asthma could be related by medical 
opinion.    

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by personal hearing testimony, submission of 
statements, and written and oral arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Asthma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence  is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5  Vet. App. 91, 93 (1993).  

The veteran contends that his currently diagnosed asthma 
began during service when he was with the 9th Construction 
engineers in France.  In his notice of disagreement, he wrote 
that asthma and breathing problems began in service and have 
been a problem ever since he got out of service.  At the 
November 2007 personal hearing, the veteran testified that he 
did not have asthma prior to service, he was treated on 
several occasions in service in France in about 1952 or 1953, 
he frequent asthmatic attacks after service and was treated 
at Riverside County General Hospital, and had continuous 
treatment since then.  

After a review of the evidence of record, the Board finds 
that the veteran's asthma was not chronic in service.  
Despite the veteran's assertion that he was treated on 
several occasion in service, the service medical are negative 
for complaints, findings, diagnosis, or treatment for 
symptoms of asthma.  The April 1954 service separation 
examination report reflects that the veteran's lungs and 
chest were clinically evaluated as normal at service 
separation, and measures of chest inspiration and expiration 
were recorded.  Notwithstanding the veteran's testimony and 
assertion that asthma problems began in service and have been 
a problem ever since service, such assertion based on a 
recollection decades after service is outweighed by the more 
contemporaneous in-service medical records that appear 
complete, that show that the veteran was treated on various 
occasions for problems that did not include complaints of 
asthma or breathing problems, and the negative clinical 
findings at service separation. 

The Board also finds that asthma or related symptoms were not 
continuous after service separation.  The first evidence that 
the veteran reported asthma after service was on a claim form 
in May 1971 when the veteran wrote that he had experienced 
asthma in 1953.  A January 1970 VA chest X-ray was normal.  A 
September 1971 VA examination report reflects a history of 
asthma but no clinical findings or diagnosis of asthma.  
Private treatment and hospitalization records from Riverside 
County Regional Medical Center show the first evidence of 
diagnosis of asthma was many years after service in 1996 
(also diagnosed as emphysema and bronchitis).  
Notwithstanding the veteran's testimony and assertion that 
asthma problems continued ever since service, and that he was 
treated at the Riverside County Regional Medical Center soon 
after service, such assertion based on a recollection decades 
after service is outweighed by the negative clinical findings 
at service separation, and the absence post-service treatment 
records or complaints for a breathing disorder until 1971, 
including the treatment records from Riverside County 
Regional Medical Center.  

In addition, the veteran's current asthma has not been 
related by competent medical evidence to any in-service 
injury or disease.  For these reasons, the Board finds that 


a preponderance of the evidence is against the veteran's 
claim for service connection for asthma, and the claim must 
be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for asthma is denied. 



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


